Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments filed on 23 May 2022 have been fully considered and they are persuasive. In an updated search, Ye et al. (WO 2019/196448) discloses “after an air conditioner indoor unit acquires the unique identification information from the user identity card, the outdoor unit receives network access request information sent by the indoor unit according to the unique identification information, wherein the network access request information comprises a physical
address of the indoor unit; and the outdoor unit establishes a wireless connection between the indoor unit and the outdoor unit according to the physical address” (abstract).
 However, it fails to teach, either alone or in combination, the combination of elements as recited in the claims. Thus, the claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/Primary Examiner, Art Unit 2466